Citation Nr: 0800302	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-39 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremity, bilaterally, to include as 
secondary to service-connected diabetes mellitus type II.  

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus type II.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2004 rating decision of the RO 
that denied service connection for peripheral neuropathy, 
bilateral lower extremities, erectile dysfunction, and 
hypertension.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's appeal must be remanded for further 
action.  

Here, the veteran contends that he has peripheral neuropathy 
of both lower extremities, erectile dysfunction, and 
hypertension that are due to or aggravated by his service-
connected diabetes mellitus type II.  

In this regard, the Board notes that the veteran has been 
afforded two VA examinations, in June 2002, and June 2004.  
Both of these examinations concluded that the veteran's 
peripheral neuropathy was not caused by his service-connected 
diabetes mellitus.  


The June 2004 examination concluded that the veteran's 
peripheral neuropathy, erectile dysfunction and hypertension 
were not caused by his service-connected diabetes mellitus.  
This opinion was rendered in large part on the examiner's 
findings that the veteran's peripheral neuropathy and 
erectile dysfunction predated his diagnosis of diabetes 
mellitus.  

The examiner also opined that diabetes in the absence of end-
stage renal disease, does not cause hypertension.  Since that 
time the veteran has submitted additional records indicating 
that he had elevated glucose readings in December 1997, and 
possibly in April 1982.  

The examiner also did not give an opinion regarding whether 
the veteran's service-connected diabetes mellitus may have 
aggravated his peripheral neuropathy, erectile dysfunction, 
and hypertension.  In this regard, the Board notes that the 
veteran's representative has argued that the veteran's 
conditions are aggravated by his service-connected diabetes 
mellitus.  

Because there is new evidence in the record submitted since 
the last VA examination, and because there is no opinion of 
record regarding possible aggravation of the veteran's 
peripheral neuropathy, erectile dysfunction, and hypertension 
caused by the veteran's service-connected diabetes mellitus, 
the Board finds that a remand is in order to determine if the 
veteran's peripheral neuropathy, erectile dysfunction, and 
hypertension are caused or aggravated by his service-
connected diabetes mellitus.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  




In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service 

connection for peripheral neuropathy, but he was not provided 
proper notice regarding his erectile dysfunction or 
hypertension claims, the requirements for secondary service 
connection, or the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to include notice that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate each of the claims on 
appeal.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  

The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by 


the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his peripheral neuropathy, erectile 
dysfunction, and hypertension.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran's peripheral 
neuropathy, erectile dysfunction, and 
hypertension are aggravated by the 
veteran's service-connected conditions, 
to include diabetes mellitus.  The 
examiner should also offer an opinion, in 
light of the evidence in the record, 
whether the veteran's diabetes mellitus 
predated the veteran's peripheral 
neuropathy, erectile dysfunction, and 
hypertension, and if so, whether, his 
diabetes mellitus caused these 
conditions.  

All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 



examination report.  The report of 
examination should contain a detailed 
account of all manifestations of 
peripheral neuropathy of the lower 
extremities, erectile dysfunction, and 
hypertension found to be present.  

If the examiner diagnoses the veteran as 
having these conditions, the examiner 
should offer an opinion as to whether the 
veteran's service-connected conditions, 
to include diabetes mellitus type, 
aggravate the veteran's peripheral 
neuropathy, erectile dysfunction, and 
hypertension.  If so, the examiner should 
state an opinion, if possible, regarding 
the level of incremental increase in the 
veteran's peripheral neuropathy, erectile 
dysfunction, and hypertension, 
respectively, aggravated by the service-
connected condition(s).  

The examiner should also offer an opinion 
regarding whether the veteran's diabetes 
mellitus predated the veteran's 
peripheral neuropathy, erectile 
dysfunction, and hypertension, and 
whether, his diabetes mellitus caused 
these conditions.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claims.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.  




Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


